 


109 HR 4457 IH: To identify certain roads in the vicinity of Fort Belvoir, Virginia, as defense access roads for purposes of the Defense Access Road Program.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4457 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Tom Davis of Virginia (for himself and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To identify certain roads in the vicinity of Fort Belvoir, Virginia, as defense access roads for purposes of the Defense Access Road Program. 
 
 
1.Identification of defense access roads, Fort Belvoir, Virginia
(a)Additional defense access roadsFor purposes of the Defense Access Road Program, the roads described in subsection (b) in the vicinity of Fort Belvoir, Virginia, are hereby certified to the Secretary of Defense and the Secretary of Transportation as important to the national defense pursuant to section 210 of title 23, United States Code.
(b)Covered roadsThe certification made by subsection (a) applies to those portions of the following roads in the vicinity of Fort Belvoir:
(1)Interstate highway I-95.
(2)Virginia Route 7100 (Fairfax County Parkway).
(3)U.S. Route 1 (Richmond Highway).
(4)Virginia Route 611(Telegraph Road). 
 
